Citation Nr: 0110437	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  98-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the cervical spine.

2.  Entitlement to an increased rating for service-connected 
major depressive disorder, currently evaluated as 50 percent 
disabling.

3.  Entitlement to an increased rating for a service-
connected left ankle disorder, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for service-connected 
lumbar and thoracic spine disorder, currently evaluated as 40 
percent disabling.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for herniated lumbar 
disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to July 
1975.

This appeal arises from an October 1996 rating decision of 
the Atlanta, Georgia, Regional Office (RO) that denied an 
increased rating for major depressive disorder (which was 
then evaluated as 50 percent disabling) and for a left ankle 
disorder (which was then evaluated as 10 percent disabling).  
In a February 1999 rating decision, the RO denied a claim for 
an increased rating for thoracic and lumbar strain (which was 
then evaluated as 40 percent disabling), determined that a 
claim for service connection for degenerative changes of the 
cervical spine was not well grounded, and determined that new 
and material evidence had not been submitted to reopen a 
service connection claim  for herniated lumbar disc.  The 
veteran testified at a hearing before the RO in December 1997 
and in June 1999, and he testified at a hearing before the 
Board of Veterans' Appeals (Board) in September 2000.


REMAND

A remand is necessary to obtain additional evidence prior to 
further disposition of these claims.

During the pendency of the veteran's claim, the United States 
Congress significantly revised the structure for adjudicating 
claims for Department of Veterans Affairs (VA) benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, §§ 3(a), 4 (2000) (to be codified at 
38 U.S.C. §§ 5103A, 5107) (Veterans Claims Assistance Act).  
Generally, the recent enactments have eliminated the 
requirement of a "well grounded claim" and have amplified 
VA's duty to assist claimants.  Under the revised section 
5107(a), "a claimant has the responsibility to present and 
support a claim for benefits under laws administered by the 
Secretary."  The new enactments and revisions to VA's claims 
adjudication process are applicable to pending claims, such 
as the present claims.  See also Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where a law or regulation changes 
during the pendency of a claim, "the version most favorable 
to appellant" applies unless provided otherwise by Congress 
or the Secretary).

The Court recently discussed the applicability and 
significance of the Veterans Claims Assistance Act.  In 
Holliday v. Principi, __ Vet. App. __, __, U.S. Ct. App. Vet. 
Cl. No. 99-1788, slip op. at 8, 14, 2001 U.S. App. Vet. 
Claims 125, *13 - *14, *33 - *35 (Feb. 22, 2001), the Court 
held that all of the provisions of the Veterans Claims 
Assistance Act were applicable to that case.  The Court also 
remanded the case to VA for application of the provisions of 
the Veterans Claims Assistance Act in the first instance by 
VA and for application of as-of-yet unpromulgated regulatory 
provisions to be implemented by VA.  Id., __ Vet. App. at __, 
slip op. at 13-14, 2001 U.S. App. Vet. Claims at * 33 - *35.  

In Holliday, the Court agreed with an argument made by VA in 
connection with that case that adequate notice under the 
Veterans Claims Assistance Act could include not only notice 
of evidence needed but also notice of the state of the law 
governing a particular claim.  Id. __ Vet. App. at __, slip 
op. at 12-13, 2001 U.S. App. Vet. Claims at * 29 - *30 
(noting VA Secretary's argument with regard to adequate 
notice in case involving clear and unmistakable error).

The pertinent part of section 3 of the Veterans Claims 
Assistance Act, see Veterans Claims Assistance Act, Pub. L. 
No. 106-475, 114 Stat. 2096, § 3(a) (2000) (to be codified at 
38 U.S.C. § 5103A(d)) specifies that VA shall provide medical 
examinations for compensation claims if there is evidence of 
a current disability or symptoms thereof and of an 
association between such a disability or symptoms and active 
service, but where the evidence is not sufficient for 
purposes of rendering a decision.

In November 1999, the RO hearing officer concluded that the 
veteran's service connection claim for degenerative changes 
of the cervical spine was not well grounded.  However, as 
discussed above, the Veterans Claims Assistance Act has 
eliminated the requirement of a "well grounded claim," 
requiring instead that a claimant "present and support a 
claim for benefits."  VA then has a duty to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim unless "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See 
Veterans Claims Assistance Act, Pub. L. No. 106-475, 114 
Stat. 2096, § 3(a) (2000) (to be codified at 38 U.S.C. 
§ 5103A(a)(2)).  VA also has a duty to notify claimants of 
the evidence, not previously provided, that is necessary to 
substantiate a claim.  See Veterans Claims Assistance Act, 
Pub. L. No. 106-475, 114 Stat. 2096, § 3(a) (2000) (to be 
codified at 38 U.S.C. § 5103(a)).

At a hearing before the Board in September 2000, the veteran 
indicated that a VA physician had discussed in writing a 
relationship between a cervical spine condition and service-
connected thoracic and lumbar spine disabilities.  That 
report has not been associated with the veteran's claims 
folder.  On remand, the RO must seek to obtain copies of 
treatment records and VA examination reports that the veteran 
referred to at the September 2000 hearing.  If necessary, the 
RO should ascertain from the veteran again the identity of 
the VA medical provider who has treated his cervical spine 
condition and who has reportedly provided a written statement 
regarding the relationship between a cervical spine condition 
and other service-connected disabilities.

Upon obtaining the requested records, the RO must then 
adjudicate the veteran's cervical spine condition service 
connection claim on secondary service connection principles.  
See 38 C.F.R. § 3.310 (2000).

At the September 2000 hearing, the veteran also stated that 
he had placed an order with a VA medical facility to obtain a 
new ankle brace.  The veteran indicated that he had been 
experiencing footdrop associated with his ankle disability.  
Records relating to the ankle brace replacement are relevant 
to the veteran's claim for an increased rating for his ankle 
disability.  Therefore, on remand, the RO must obtain those 
records.

For the disabilities for which the veteran is seeking 
increased ratings, he has indicated that his symptoms have 
been worsening.  Indeed, at the hearing before the Board in 
September 2000, the veteran suggested that a new examination 
is called for in light of the worsening of his symptoms.

In addition, the veteran argues that a February 1998 VA 
examination that was conducted in connection with his 
increased ratings claims was inadequate because the examining 
VA physician lacked access to the claims folder and to prior 
medical records, even though the physician had requested 
those records.  Indeed, as an RO hearing officer noted in 
August 1998, there appeared to be factual inaccuracies in 
portions of the examination report.  As a result, according 
to the hearing officer in the August 1998 decision, the most 
recent VA examination that was used for evaluating the 
veteran's depressive disorder was conducted in April 1996.

The resulting examination report must consider all limitation 
of motion due to pain, including the pain due to flare-ups, 
and the other factors described by the regulations, see 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2000), and in DeLuca v. Brown, 
8 Vet. App. 202 (1995).  In DeLuca, at 206 (emphasis added), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule against pyramiding of benefits 
(see 38 C.F.R. § 4.14 (2000)) "does not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use including flare-ups."  See also Schafrath 
v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  In addition, 
the Court stated that an examination should consider "the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination."  DeLuca, 
at 207; see 38 C.F.R. § 4.45.  Examinations should include an 
assessment of the degree of limitation of motion due to pain, 
weakened movement, excess fatigability, or incoordination.  
See 38 C.F.R. §§ 4.40, 4.45.  Additionally, under 38 C.F.R. 
§ 4.59, "[t]he joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint." 

The veteran underwent a VA examination in April 1996.  
Although the examining VA physician made several observations 
regarding pain on motion in qualitative descriptions of 
motions (such as "walked without any evidence of pain using 
an ankle brace" and "able to actively pronate and 
supinate"), it is not entirely clear if the examination 
thoroughly considered both active and passive ranges of 
motion in degrees.  On reexamination, the veteran's joint 
disabilities (of the thoracic, lumbar, and cervical spines 
and of the left ankle) should be tested for active range of 
motion and for passive range of motion, with a quantitative 
description, in degrees, of any limitation of motion due to 
pain, excess fatigability, weakened movement, or 
incoordination.

With regard to the veteran's depressive disorder increased 
rating claim, the RO properly considered two versions of the 
relevant regulations under the Schedule for Rating 
Disabilities.  Indeed, the criteria for evaluating the 
veteran's psychiatric disability were revised, effective 
November 7, 1996, during the pendency of this claim.  See 61 
Fed. Reg. 52695 (1996); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) (where law or regulation changes during 
pendency of claim, version most favorable to appellant 
applies unless provided otherwise by Congress or Secretary).  
On remand, the RO should again consider the veteran's 
depressive disorder claim under both sets of criteria.  

Service connection is in effect for thoracic and lumbosacral 
strain.  Subject to the rule against the pyramiding of 
benefits, the RO must consider whether this disability is 
separable as two distinct disabilities that should be rated 
under two different diagnostic codes.  

Finally, with regard to the veteran's effort to reopen the 
service connection claim for herniated lumbar disc, the RO 
must readjudicate the veteran's claim in light of the 
decision of the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998).  In Hodge, the Federal Circuit 
invalidated the definition of "new and material evidence" 
adopted by the United States Court of Appeals for Veterans 
Claims (Court).  The Federal Circuit held that the correct 
legal standard that is applied to reopening claims is the 
standard set forth in the duly promulgated regulation.  See 
38 C.F.R. § 3.156(a) (2000).  That regulation states that, in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  On remand, the RO should also be 
aware that VA has proposed a revised regulation governing 
reopening of previously denied claims; depending on the 
course and outcome of that proposed rulemaking necessary, the 
RO may be required to consider the revised regulations.  See 
66 Fed. Reg. 17834 (Apr. 4, 2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary).

In closing, the Board notes that the veteran has been 
diagnosed with a life-threatening illness and that he seeks 
adjudication of his claims in the most expeditious manner 
possible.  On remand, the RO should endeavor to readjudicate 
the veteran's claims as expeditiously and conveniently as 
possible.

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must readjudicate the 
veteran's claims under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, §§ 2, 3(a), 4 
(2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 2, 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  For 
further guidance on the processing of 
this case in light of the changes in 
the law, the RO should refer to any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
should also be considered.  

2.  Pursuant to the provisions of the 
Veterans Claims Assistance Act, the RO 
must provide the veteran with the 
appropriate notice of all statutory and 
regulatory provisions relating to the 
claim, including those laws and 
regulations pertaining to the newly 
enacted Veterans Claims Assistance Act; 
to claims for service connection, 
including direct service connection, 
presumptive service connection, see 
38 C.F.R. § 3.309(a) (2000), and where 
appropriate secondary service 
connection, see 38 C.F.R. § 3.310 
(2000); and to reopening of claims. 

3.  The RO must seek to obtain copies of 
VA treatment records relating to the 
veteran's left ankle and to the 
veteran's recent request (presumably 
since 1999) for a replacement ankle 
brace.

4.  The RO must seek to obtain copies of 
VA treatment records relating to the 
veteran's cervical spine condition.  In 
particular, the RO must ascertain from 
the veteran the correct name of the VA 
physician who has treated the veteran's 
cervical spine condition and must then 
seek to obtain copies of his treatment 
records and opinions.  If possible, the 
RO must also communicate with that VA 
physician and inquire whether he has 
prepared any written opinions regarding 
a relationship between the veteran's 
cervical spine condition and his other, 
service-connected spinal disabilities.

5.  The RO must schedule the veteran for 
the conduct of a complete and thorough 
VA examination to assess the nature and 
severity of all of his claimed 
disabilities.  The claims folder must be 
available to the examining physician, 
and the examiner must review the medical 
history prior to conducting the 
examination.  All pertinent examinations 
and diagnostic tests should be conducted 
at this time.  The examining physician 
must also comply with all requirements 
pertaining to assessments of 
disabilities involving painful motion of 
joints and must provide all of those 
measurements and observations in the 
examination report.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2000); DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  
The examination report must also include 
a discussion of the following factors: 
limitation of motion in degrees, 
limitation of motion due to pain in 
degrees, whether the pain is constant or 
if possible when the pain flares up, 
weakened movement, excess fatigability, 
and incoordination.  If the examiner 
does not find any such factors present, 
it should be so stated in the 
examination report.

6.  The RO must readjudicate the 
veteran's claim to reopen the service 
connection claim for a herniated lumbar 
disc under the standards for reopening 
set forth in 38 C.F.R. § 3.156(a) 
(2000).  The RO should also be aware of 
the possible applicability of revised 
regulations governing reopening of 
claims as recently discussed in 66 Fed. 
Reg. 17834 (Apr. 4, 2001).  If 
necessary, the RO should also discuss 
any changes to the relevant 
regulations.

7.  The RO must readjudicate the 
veteran's depressive disorder increased 
rating claims under both the diagnostic 
criteria in effect prior to November 
1996 and the diagnostic criteria in 
effect since November 1996.

8.  On remand, the RO must consider and 
adjudicate whether the veteran is 
entitled to separate ratings based on 
his thoracic and lumbar spine 
disability.

9.  In the adjudication on remand, the 
RO must provide the veteran with a 
summary of the evidence and a summary of 
all applicable laws and regulations, 
along with a discussion of the effect of 
those applicable laws and regulations on 
the determination reached.  See 
38 C.F.R. § 19.29 (2000).  

10.  Following completion of the above 
development, the RO must review the 
entire evidentiary record in order to 
determine whether (1) the service 
connection claim for a cervical spine 
disorder; (2) the claim for an 
increased rating for thoracic and 
lumbar spine disabilities should be 
granted; (3) the claim for an increased 
rating for a left ankle disability; (4) 
the claim for an increased rating for 
depressive disorder; and (5) the claim 
to reopen a service connection claim 
for herniated lumbar disc may be 
granted.  If the decision as to any of 
these claims remains adverse to the 
claimant, the claimant and his 
representative must be furnished with a 
supplemental statement of the case.  
The case should thereafter be returned 
to the Board for further review, as 
appropriate.

Upon remand, as noted, the veteran will be free to submit 
additional evidence.  See 38 C.F.R. § 3.103(a) (2000); 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).  The Board notes that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet. App. 268, 272 (1998).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board or by the Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




